Citation Nr: 1125739	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-36 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than November 4, 1994 for the grant of service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel











INTRODUCTION

The Veteran had active military service from October 1965 to March 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision. 

In November 2009 the Veteran indicated that he wanted to file a claim for service connection for prostate cancer.  

The Veteran's claim for service connection for prostate cancer has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Board previously denied a claim for an earlier effective date for service connection for PTSD in a September 2004 decision, which decision is final.  

2.  The Veteran has not raised a claim of error in the Board's September 2004 decision.  


CONCLUSION OF LAW

The claim for an effective date earlier than November 4, 1994 for the grant of service connection for PTSD is dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108, (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for service connection for PTSD.  The basis for this claim is unclear, although he has mentioned error in a 1983 rating action that had denied service connection for PTSD.  The record shows, however, a claim of error in the 1983 rating was denied in an unappealed May 2003 decision by the RO, and there is no allegation of error in this (2003) decision.  Likewise, it is observed the Board previously denied the claim for an earlier effective date for service connection for PTSD in a September 2004 decision.  That determination is also final, and the Veteran has not alleged error in it.  In these circumstances, a cogent claim for an earlier effective date for service connection for PTSD has not been submitted and the appeal is dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108, (West 2002);38 C.F.R. §§ 3.104, 3.105 (2010).


ORDER

The claim for an effective date earlier than November 4, 1994 for the grant of service connection for PTSD is dismissed.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


